Citation Nr: 1221281	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  08-32 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus with erectile dysfunction.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and a February 2008 rating decision by the VA RO in Roanoke, Virginia. 

The Veteran was scheduled for a Central Office hearing in May 2012.  In correspondence received in April 2012, the Veteran indicated that due to financial hardship, he was unable to attend the hearing.  He asked that the Board proceed with his case.  


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's diabetes mellitus with erectile dysfunction requires daily insulin and a restricted diet, but he is not required to regulate his activities.

2.  During the period on appeal, the Veteran has had left sciatic neuropathy that more nearly approximates mild incomplete paralysis of the sciatic nerve than moderate incomplete paralysis of the nerve.

3.  During the period on appeal, the Veteran has had right sciatic neuropathy that more nearly approximates mild incomplete paralysis of the sciatic nerve than moderate incomplete paralysis of the nerve.

4.  The Veteran's service-connected disabilities (diabetes mellitus rated 20 percent, peripheral neuropathy of each lower extremity, each rated 10 percent, and posttraumatic stress disorder rated 10 percent) are rated 40 percent in combination, and are not sufficient by themselves to preclude him from obtaining or maintaining any form substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 20 percent for diabetes mellitus with erectile dysfunction are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

2.  The criteria for an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2011).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the claim for entitlement to a TDIU, the Veteran was provided complete notice in a letter dated in October 2007, prior to the initial adjudication of the claim.  

Although the Veteran was not provided complete notice with respect to his initial rating claims until November 2008, after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Board notes that in addition to the paper claims files, the Veteran has an electronic claims file located on a database known as Virtual VA.  The Board has reviewed the records in both the paper claims files and the Virtual VA file.  The records in the electronic file are cumulative of the records currently associated with the Veteran's paper claims files.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in April 2011.  The Veteran has not asserted, and the evidence of record does not show, that his disabilities have increased significantly in severity since that examination.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so. 

Accordingly, the Board will address the merits of the Veteran's claims.  

Legal Criteria

Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Diabetes mellitus (DM) is rated under 38 C.F.R. § 4.120, Diagnostic Code 7913.  The rating criteria for Diagnostic Code 7913 are as follows. 

A 10 percent rating is warranted for DM that is manageable by restricted diet alone.

A 20 percent rating is warranted for DM requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet.

A 40 percent rating is warranted for DM requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  

A 60 percent rating is warranted for DM requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice-a-month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

A 100 percent rating is warranted for DM requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

Per Note (1) to Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation, while noncompensable complications are considered part of the diabetic process.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.


TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16.  

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

Initial Ratings

By way of background, the Veteran was originally awarded service connection for diabetes mellitus with peripheral neuropathy of the lower extremities in a March 2004 rating decision.  A single 20 percent rating was assigned, effective September 23, 2003, and the Veteran appealed.  In a February 2007 decision, the Veteran was awarded separate 10 percent ratings for peripheral neuropathy for each lower extremity.  At that time, the RO also awarded an earlier effective date of September 23, 2002, for the service-connected diabetes mellitus with erectile dysfunction.  The Veteran continued to appeal the ratings assigned.  

The Board notes that the Veteran has filed for service connection for peripheral neuropathy of the upper extremities, and it was denied in a September 2009 rating decision.  This has been separately addressed, and the Veteran has not appealed the decision.  Thus, the Board will not address the issue of entitlement to a separate rating for peripheral neuropathy of the upper extremities in this decision.  

Again, a 40 percent rating is warranted for diabetes mellitus if, in addition to requiring insulin and restricted diet for control, regulation of activities is required.  As explained below, the record establishes that the Veteran has consistently restricted his diet for control, but the disability does not require the Veteran to regulate his activities.

Following his application for compensation, the Veteran was afforded a VA examination in November 2003, during which he reported the onset of diabetes mellitus in 1996.  The Veteran denied any ketoacidosis or hypoglycemic episodes, but stated that when his blood sugar is high, he experiences sweating and weakness.  He reported currently being on a non-concentrated sweets diet, and denied any restriction in his activities.  The Veteran further denied having any neurological symptoms including numbness, tingling, burning, or paraesthesias of the extremities.  However, he did report foot and leg pain.  The Veteran was noted as taking insulin for treatment for his diabetes mellitus.  The examiner noted the Veteran's history of erectile dysfunction and treatment with prescription medication.  This medication did not allow for intercourse, and there was no deformity of the penis noted.  

Upon neurological examination, the Veteran's upper and lower extremities had normal sensory tests, and peripheral pulses were 2 in both the upper and lower extremities.  The examiner ultimately diagnosed the Veteran as having diabetes mellitus with peripheral neuropathy of the extremities.  The examiner indicated that the Veteran is prescribed insulin therapy and oral medication for diabetes management.  

In December 2007, the Veteran was afforded another VA examination, during which he reported progressively worse symptoms related to his diabetes mellitus.  He reported taking insulin more than once per day, and without side effects.  The Veteran denied any history of hospitalization or surgery associated with his diabetes, and he denied any pancreatic trauma or neoplasm.  The examiner noted the Veteran's history of hypoglycemic reactions or ketoacidosis, but it did not result in complications requiring hospitalization.  The Veteran visits a diabetic care provider monthly or less often, and is following a restricted or special diet.  He is not, however, restricted in his ability to perform strenuous activities.  The examiner found no evidence of peripheral vascular disease in the lower extremities, cardiac symptoms, visual symptoms, neurovascular symptoms, peripheral neuropathy, diabetic nephropathy, skin symptoms, or gastrointestinal problems related to his diabetes mellitus.  The Veteran endorsed erectile dysfunction.  

Neurological examination revealed normal coordination and no motor or sensory loss.  Babinski sign was negative.  Deep tendon reflexes revealed bilateral patellar and Achilles reflexes at 2+.  Following physical examination, the examiner diagnosed the Veteran as having diabetes and erectile dysfunction, without diabetic retinopathy.  The examiner opined that the Veteran's diabetes mellitus and related conditions cause no to mild effects on his activities of daily living.  

The Veteran was afforded another VA examination in December 2008, during which he was noted to be on both insulin and oral medication for treatment of his diabetes mellitus.  The Veteran reported monthly coming into the VA Medical Center to have his diabetes medication adjusted.  He denied any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization and/or frequent visits to his diabetic care provider.  The Veteran was on a restricted diet, but denied any restriction of activities.  The Veteran also endorsed peripheral neuropathy in the lower extremities, which was alleviated by time and medication.  He denied associated pain, but endorsed weakness causing him to sit down and not move around.  He further endorsed occasional fatigue or functional impairment that limits his activities.  The Veteran asserted that he feels burning in the bottom of his feet once a week, lasting two to three minutes.  He stated that he used to like to go fishing, but he does not have the energy to do it anymore.  He again endorsed erectile dysfunction.  

Upon physical examination, the Veteran was noted to be neurologically normal with reflexes, sensory tests, and motor functions all within normal limits.  The examiner summarized the Veteran's diabetes complications as including early, bilateral lower extremity peripheral neuropathy with no objective pathology on today's examination to support a diagnosis and erectile dysfunction.  The examiner noted that the Veteran was not currently employed, and his diabetes mellitus severely impacts his chores, shopping, exercise, recreation, and traveling.  He is prevented from participating in sports, but otherwise is able to perform his activities of daily living.  

In April 2009, the Veteran was afforded a VA neurological examination, during which he reported intermittent numbness/tingling of the lower extremities that had gradually gotten worse.  The Veteran indicated that he is using prescribed medication for treatment of his neuropathy symptoms, and this has helped his symptoms.  The Veteran denied any history of hospitalization, surgery, trauma to the nerve, or neoplasm.  The Veteran endorsed weakness, numbness, paraesthesias, pain, tingling, and sometimes burning in the left leg.  Motor examination of the lower extremities revealed normal muscle strength, no motor function impairment, and only impacted the small, fiber nerves.  Sensory testing of the lower extremities was normal to vibration, pain, light touch, but there was decreased position sense in the second, third, and fourth toes of both feet.  The examiner attributed the decreased position sense to L5 nerve root problems.  The examiner found no evidence of associated muscle problems, abnormal movements, or impairment in joint function.  The examiner did not perform any additional testing, including nerve conduction studies.  The examiner diagnosed the Veteran as having peripheral neuropathy of the left lower extremity, including his foot, due to his diabetes mellitus.  The examiner indicated that there is neuralgia, but it does not affect his usual daily activities.  

The Veteran was most recently afforded a VA examination in April 2011, during which he reported that his diabetes mellitus has been more difficult to control.  The current treatment  was with insulin, more than once daily.  The Veteran denied any history of diabetes-related hospitalization or surgery.  He denied episodes of hypoglycemia reactions or ketoacidosis.  He has been instructed to follow a special diet, but no physician has restricted his ability to perform strenuous activities.  He denied any peripheral vascular disease (lower extremities), visual disorders, neurovascular disease, diabetic nephropathy, skin disorders, gastrointestinal disorder, or other diabetic complications.  The Veteran did endorse paraesthesias and loss of sensation in both hands and feet.  The examiner noted the Veteran had urinary frequency attributable to age-related prostate problems and not diabetes mellitus, and erectile dysfunction related to diabetes mellitus.  

Physical examination of the lower extremities revealed normal temperature, color, pulses, and without evidence of trophic changes or ulcers.  Sensory examination of the lower extremities was normal as to vibration, pain/pinprick, and position sense.  He had decreased sensation to light touch and the small fiber nerves were affected.  Reflex examination was normal.  Following the physical examination and review of laboratory reports, the examiner confirmed the Veteran's diabetes mellitus diagnosis, but found no evidence of visual impairment, kidney disease, or amputation.  He was also diagnosed as having peripheral neuropathy of both hands and feet and erectile dysfunction related to his diabetes.  He was also diagnosed as having hypertension and chronic venous insufficiency, unrelated to his diabetes mellitus.  The examiner noted the Veteran's reports of decreased energy and resultant inability to participate in most activities he used to enjoy.  

In April 2011, the Veteran was also provided a VA genitourinary examination, during which he reported a several year history of erectile dysfunction.  He indicated that oral medication does not help him.  The examiner found that the Veteran had a normal examination of the penis and testicles.  

His April 2011 examination also included an examination of the peripheral nerves, during which he reported numbness and intermittent tingling of both hands and feet.  The Veteran advised that he uses medication for treatment, with good results, but denied any changes in symptoms since his last evaluation.  Reflexes and sensory testing were the same as noted in the diabetes portion of the VA examination.  The detailed motor examination was within normal limits, and he has a limp that has been related to remote fracture, not diabetes mellitus.  

The Veteran receives diabetes-related treatment at the VA Medical Center, and has been noted to have difficulty controlling his diabetes mellitus.  The Veteran further has reported pain in his lower extremities that is likely related to his peripheral neuropathy, and in 2004, he identified the severity of his peripheral neuropathy pain as being a 3 out of 10, with 10 being the most severe pain.  He was also noted to have a history of diabetic ketoacidosis in March 1996, but there were no subsequent episodes.  

In an April 2005 VA treatment note, the Veteran's treating physician's assistant (PA) indicated that she restricted the Veteran's diet and she planned to restrict his activity to get his diabetes mellitus under control.  She told the Veteran to make lifestyle changes and start exercising by walking two to three times a day.  In her assessment and plan, the PA did not provide any guidelines for restriction of the Veteran's activities, and merely noted his need to follow his diet more closely and introduce exercise into his daily activities.  Later VA outpatient treatment records note that the Veteran had been in compliance with his diet and began daily walking for exercise.  

On review of the evidence above, the Veteran clearly is insulin-dependent and has requirement for restricted diet so his current 20 percent evaluation is appropriate.  At issue is whether the Veteran's diabetes mellitus requires regulation of activities, which would show entitlement to a higher rating of 40 percent.

The rating criteria define "regulation of activities" as avoidance of strenuous occupational and recreational activities.  The Veteran in this case has been unable to articulate any strenuous occupational or recreational activities from which his diabetes mellitus precludes his participation.  The Board notes that the only potential for restriction of activities was noted in an April 2005 VA treatment note, in which the PA indicated that she was planning on restricting the Veteran's activities to control his diabetes mellitus.  At no time during the period on appeal, however, have the Veteran's activities been restricted.  In fact, the Veteran has consistently been encouraged to exercise to improve his diabetes complications.  

In addition, all the VA examinations of record indicate that the Veteran is on a restricted diet, but there is no regulation of activities.  The Board appreciates the Veteran's assertions that he is unable to participate in activities that he once enjoyed because he lacks energy.  He mainly indicated he was unable to go fishing due to his lack of energy.  The available treatment records show the Veteran continues to walk for exercise.  Thus, the most competent and probative medical opinions of record-in the December 2007, December 2008, and April 2011 VA examinations-shows that there is no demonstrable regulation of activities required as a result of diabetes mellitus.  

In regard to other symptoms that could show entitlement to higher rating, the Veteran has not asserted, and the file does not show, any episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice-a-month visits to a diabetic care provider.  Again, the December 2008 VA examination report shows that the Veteran sees his diabetic care practitioner monthly or less often for adjustment of diabetes medication, and the clinical evidence of record does not show otherwise.  

In regards to peripheral neuropathy of the lower extremities, the Board finds that the Veteran's disability has resulted in no more than mild, incomplete paralysis of the affected nerve.  In this regard, the examinations and clinical records have reliably documented the Veteran's sensory deficits in the bilateral lower extremities.  Generally, the Veteran has had normal sensory except for deficiency in position sense (2008 examination) and light touch (2011 examination).  However, there is no evidence of resultant functional impairment in terms of loss of strength, impairment of gait, or atrophy of the muscles.  Absent any clinical indication of actual functional impairment, the Board cannot find that the impairment in the lower extremities approaches the level of "moderate" incomplete paralysis or worse.  The Board accordingly finds that the criteria for initial ratings in excess of 10 percent for peripheral neuropathy of the lower extremities are not met.  

The Board further notes that the rating schedule does not authorize a compensable rating for erectile dysfunction unless there is also penile deformity.  See 38 C.F.R. § 4.120, Diagnostic Code 7913.  The evidence of record does not show or suggest that the Veteran has any penile deformity to warrant a compensable rating for erectile dysfunction.  In addition, the April 2011 VA genitourinary examination disclosed that the Veteran's penis is normal.  Accordingly, the erectile dysfunction is considered noncompensably disabling and properly included in the rating for the diabetes mellitus.

In this case the Board also finds the statements by the Veteran to be credible in describing his own symptoms.  However, even affording those statements full credibility, they do not show symptoms warranting a higher evaluation for his diabetes mellitus and associated complications.

Consideration has been given to assigning a staged rating; however, at no time during the period in question have the disabilities warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestations of the service-connected disabilities are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

TDIU

The Veteran is in receipt of service connection for diabetes mellitus (20 percent), peripheral neuropathy of the lower extremities (10 percent each leg), and posttraumatic stress disorder (PTSD, 10 percent).  His combined rating is 40 percent.  

The Veteran accordingly does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  However, 38 C.F.R. § 4.16(b) provides that when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), such case may be considered for extra-schedular consideration in accordance with 38 C.F.R. § 3.321.

Here, the originating agency has determined the factors warranting extra-schedular consideration are not shown.  The Board also finds that the evidence fails to show that the service-connected disabilities are exceptional or unusual so as to warrant referral to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for extra-schedular consideration of TDIU.  First, the record does not show frequent periods of hospitalizations for his service-connected disabilities.  Second, the evidence does not support a finding that the Veteran is demonstrably unable to obtain or maintain employment due to his service-connected disabilities.  

It is the Veteran's contention that he is unable to work due to symptoms related to his service-connected diabetes mellitus.  He states that he has been unable to work since 1989 due to his diabetes complications.  A review of the Veteran's Social Security Administration (SSA) records shows that he is in receipt of SSA disability benefits for fracture of the lower limb and essential hypertension, neither of which is service-connected.  Moreover, the Board is not bound by SSA's findings.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) [VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA]; see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) [while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim].  

Further, in the Veteran's April 2011 VA examination, the examiner noted that the Veteran used to be employed in a saw mill, and had to stop working in October 1989 when he fractured his leg.  He had surgery on the right leg and he was never able to straighten it again.  The examiner noted that the complications from the Veteran's leg fracture are what prevented him from returning to work, and for which he is in receipt of Social Security Disability benefits.  The examiner opined that the Veteran's diabetes mellitus does not preclude him from obtaining and maintaining gainful employment. 

In summary, the record does not suggest that the Veteran's disability picture is such that it places him outside the norm, or that by virtue of his service-connected disabilities he is unemployable.  Consequently, referral for extra-schedular consideration of TDIU is not warranted.  The preponderance of the evidence is against this claim.  Accordingly, it must be denied.


ORDER

An initial disability rating in excess of 20 percent for diabetes mellitus with erectile dysfunction is denied.

An initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

An initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.  

Entitlement to a TDIU is denied.  



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


